DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 11-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yan (Organic Reactions in Microdroplets: Reaction Acceleration Revealed by Mass Spectrometry, Angew. Chem. Int. Ed. 55:12960-12972).
Regarding claim 1, Yan teaches a system (p. 12963, ¶ 3) comprising:
a sampling probe (DESI probe in Fig. 2(a)) configured to produce a liquid droplet spray discharge (charged microdroplets of spray solvent are pneumatically directed at a condensed-phase sample in DESI; p. 12963, ¶ 3); 
a substrate configured to hold reagents for a reaction (surface holding Reagent 2 as shown in Fig. 2(a)); and
a mass spectrometer (MS), wherein the system is configured such that the sampling probe produces the liquid droplet spray discharge toward the substrate at an angle (as shown in Fig. 2(a)) that the liquid droplet spray discharge impacts the 
Regarding claim 2, Yan teaches the system according to claim 1, wherein the sampling probe is a desorption electrospray ionization probe (p. 12961, ¶ 1) and the liquid droplet spray discharge is a desorption electrospray ionization active discharge (p. 12961, ¶ 1).
Regarding claim 3, Yan teaches the system according to claim 1, wherein the sampling probe comprises a gas source and a voltage source (experimental variables include nebulizing-gas pressure and applied potential; p. 12966, ¶ 4).
Regarding claim 5, Yan teaches the system according to claim 1, wherein a rate of the reaction among the reagents in the liquid droplet spray discharge is accelerated as compared to a rate of the reaction among the reagents in a bulk liquid (p. 12960, ¶ 1).
Regarding claim 11, Yan teaches a method (p. 12963, ¶ 3) for conducting reactions and screening for reaction products, the method comprising:
directing a liquid droplet spray discharge from a sampling probe onto a substrate that comprises reagents for a reaction, wherein the liquid droplet spray discharge 
conducting a reaction among the reagents (Reagent 2 in Fig. 2(a)) in the liquid droplet spray discharge as the liquid droplets evaporate, thereby generating at least one ionized reaction product (p. 12963, ¶ 3); and 
analyzing the ionized reaction product (products are formed in the secondary droplets and transferred on-line to the MS for analysis; p. 12963, ¶ 3).
Regarding claim 12, Yan teaches the method according to claim 11, wherein the sampling probe is a desorption electrospray ionization probe (p. 12961, ¶ 1) and the liquid droplet spray discharge is a desorption electrospray ionization active discharge (p. 12961, ¶ 1).
Regarding claim 13, Yan teaches the method according to claim 11, wherein analyzing comprises: receiving the ionized reaction product to a mass spectrometer; and conducting a mass spectral analysis of the ionized reaction product in the mass spectrometer (products are formed in the secondary droplets and transferred on-line to the MS for analysis; p. 12963, ¶ 3).
Regarding claim 15, Yan teaches the method according to claim 11, wherein a rate of the reaction among the reagents in the liquid droplet spray discharge is accelerated as compared to a rate of the reaction among the reagents in a bulk liquid (p. 12960, ¶ 1).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yan (Organic Reactions in Microdroplets: Reaction Acceleration Revealed by Mass Spectrometry, Angew. Chem. Int. Ed. 55:12960-12972) in view of Cooks (US 2013/0280819).
Regarding claim 4, Yan teaches the system according to claim 1, but fails to further teach that the mass spectrometer is a bench-top mass spectrometer or a miniature mass spectrometer.
Cooks teaches a system (Fig. 11) for analyzing a sample using a sample probe and a mass spectrometer that receives secondary desorbed ions.  Cooks teaches that using miniaturized mass spectrometer allows for rapid trace analysis in various environments (¶ 0004).
It would have been obvious to one of ordinary skill at the time of the effective filing of the claimed invention to incorporate a miniature mass spectrometer in Yan’s analysis system so that rapid trace analysis may be achieved, as taught in Cooks.
Regarding claim 14, Yan teaches the method according to claim 13, but fails to teach that the mass spectrometer is a bench-top mass spectrometer or a miniature mass spectrometer.

It would have been obvious to one of ordinary skill at the time of the effective filing of the claimed invention to incorporate a miniature mass spectrometer in Yan’s analysis system so that rapid trace analysis may be achieved, as taught in Cooks.

Claims 6-10 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yan (Organic Reactions in Microdroplets: Reaction Acceleration Revealed by Mass Spectrometry, Angew. Chem. Int. Ed. 55:12960-12972) in view of Cooks (US 2015/0136964).
Regarding claim 6, Yan teaches the system according to claim 1, but fails to teach that the substrate comprises a plurality of discrete locations, one or more of which discrete locations include reagents for a reaction.
Cooks teaches a system (Fig. 15) for analyzing a sample using a sample probe and a mass spectrometer that receives secondary desorbed ions.  Cooks teaches that the substrate comprises a plurality of discrete locations, which provides for preferable ion transferring (¶ 0055 and 0066).
It would have been obvious to one of ordinary skill at the time of the effective filing of the claimed invention to incorporate a plurality of discrete locations on the substrate in Yan analysis system in order for better ion transferring, as taught in Cooks.
Regarding claim 7, Yan teaches the system according to claim 6, but fails to teach that the substrate is a movable substrate.
Cooks teaches a system (Fig. 15) for analyzing a sample using a sample probe and a mass spectrometer that receives secondary desorbed ions.  Cooks teaches that the substrate is a movable substrate in order to permit control of the timing of the discharge impact on the substrate (¶ 0066 and 0090).
It would have been obvious to one of ordinary skill at the time of the effective filing of the claimed invention to incorporate a movable substrate in order to permit control of the timing of the discharge impact on the substrate, as taught in Cooks.
Regarding claim 8, Yan in view of Cooks teaches the system according to claim 7, but fails to further teach that the movable substrate is operably coupled to a motor that moves the substrate in an automated manner.
It would have been obvious to one of ordinary skill at the time of the effective filing of the claimed invention to automate the moving substrate, because it have been held that broadly providing a mechanical or automatic means to replace manual activity which accomplishes the same result involves only routine skill in the art.  One would have been motivated to automate in order to speed up or finely control the movement of the substrate.  In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.
Regarding claims 9 and 10, Yan in view of Cooks teaches the system according to claim 6, but fails to teach that the sampling probe is operably coupled to an movable arm with a motor.
It would have been obvious to one of ordinary skill at the time of the effective filing of the claimed invention to make Yan’s DESI probe movable with a motor, because it have been held that broadly providing a mechanical or automatic means to replace manual activity which accomplishes the same result involves only routine skill in the art.  One would have been motivated to automate in order to better control the movement of the probe.  In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.
Regarding claim 16, Yan teaches the method according to claim 11, but fails to teach that the substrate comprises a plurality of discrete locations, one or more of which discrete locations include reagents for a reaction.
Cooks teaches a system (Fig. 15) for analyzing a sample using a sample probe and a mass spectrometer that receives secondary desorbed ions.  Cooks teaches that the substrate comprises a plurality of discrete locations, which provides for preferable ion transferring (¶ 0055 and 0066).
It would have been obvious to one of ordinary skill at the time of the effective filing of the claimed invention to incorporate a plurality of discrete locations on the substrate in Yan analysis system in order for better ion transferring, as taught in Cooks.

Regarding claim 17, Yan in view of Cooks teaches the method according to claim 16, wherein the substrate is a movable substrate (¶ 0066 and 0090).
Regarding claim 18, Yan in view of Cooks teaches the method according to claim 17, wherein the method further comprises: moving the substrate from a first discrete location to a second discrete location; and repeating the method steps (¶ 0066 and 0090).
Regarding claims 19 and 20, Yan in view of Cooks teaches the method according to claim 16, but fails to teach that the sampling probe is operably coupled to an movable arm that can move the sampling to different locations on repeat.
It would have been obvious to one of ordinary skill at the time of the effective filing of the claimed invention to make Yan’s DESI probe movable, because it have been held that broadly providing a mechanical or automatic means to replace manual activity which accomplishes the same result involves only routine skill in the art.  One would have been motivated to automate in order to better control the movement of the probe and provide more efficient analysis.  In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN C TSAI whose telephone number is (571)272-7438.  The examiner can normally be reached on Monday-Tuesday (8-5).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HSIEN C TSAI/Examiner, Art Unit 2881                                                                                                                                                                                                        
/DAVID E SMITH/Examiner, Art Unit 2881